                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DR. CARLO EUGENIO AMATO,               :
                                           CIVIL ACTION NO. 3:21-0865
                   Petitioner          :
                                                 (JUDGE MANNION)
            v.                         :

R. THOMPSON,                           :

                   Respondent.         :


                                   ORDER


      This habeas corpus matter was lodged by the petitioner on May 12,

2021, without a filing fee or, an application to proceed in forma pauperis.

(Doc. 1).

      Accordingly, on that same date, an Administrative Order issued in this

case which informed the petitioner that this action would not proceed, unless

the petitioner, within thirty (30) days of the date of the Administrative Order,

either: (1) tendered to the “Clerk, U.S. District Court” payment in the amount

of $5.00; or (2) filed a properly completed and signed application to proceed

in forma pauperis. An application to proceed in forma pauperis was enclosed.

Petitioner was advised that failure to comply with the terms of the
Administrative Order within thirty (30) days would cause this case to be

dismissed without prejudice. (Doc. 3).

        More than thirty (30) days have elapsed, and the Petitioner has neither

submitted the filing fee, nor submitted an appropriate application to proceed

in forma pauperis.

        THEREFORE, IT IS ORDERED that this action is dismissed without

prejudice, and the Clerk of Court shall close this file.




                               s/ Malachy E. Mannion
                               MALACHY E. MANNION
                               United States District Judge


Dated: June 30, 2021
21-0865-01




                                      -2-
